UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION12(b)OR 12(g)OF THE SECURITIES EXCHANGE ACT OF 1934 CO-DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Utah 46-2609396 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 4049 S. Highland Drive Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b)of the Act: Title of each class tobe so registered Name of each exchange on whicheach class is to be registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b)of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section12(g)of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates:333-217542 Securities to be registered pursuant to Section12(g)of the Act:None. Item1. Description of Registrant’s Securities to be Registered. The description of the common stock, par value $0.001 per share (the “Common Stock”), of Co-Diagnostics,Inc. (the “Company”), to be registered hereunder is contained in the section entitled “Description of Our Capital Stock” in the prospectus forming a part of the Company’s Registration Statement on FormS-1 (Registration No.333-217542), initially filed with the Securities and Exchange Commission (the “Commission”) on April 28, 2017, as subsequently amended from time to time (the “Registration Statement”), and is incorporated herein by reference. The prospectus to be filed with the Commission pursuant to Rule424(b)under the Securities Act of 1933, as amended, which will constitute part of the Registration Statement, shall be deemed to be incorporated herein by reference. Item2. Exhibits. Pursuant to the instructions as to exhibits with respect to Form8-A, no exhibits are required to be filed because no other securities of the Company are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section12(g)of the Securities Exchange Act of 1934, as amended. 2 SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Co-Diagnostics, Inc. Date: July11, 2017 By: /s/ Dwight H. Egan Dwight H. Egan Chief Executive Officer 3
